 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN LAKE,                                         No. 2:19-cv-2083 KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    J. WEISS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On November 25, 2019, the

18   undersigned granted plaintiff an extension of time in which to file an amended complaint because

19   he stated he had been without his property since he arrived at Mule Creek State Prison (“MCSP”)

20   on August 23, 2019. The undersigned requested that the litigation coordinator at MCSP assist

21   plaintiff in obtaining access to his legal materials so that plaintiff can comply with the court’s

22   deadline. The order was served on the litigation coordinator as well as on Monica Anderson,

23   Supervising Deputy Attorney General.

24          On December 5, 2019, plaintiff signed a document styled, “Petition for TRO Injunctive

25   Relief.” (ECF No. 12.) Plaintiff claims that it has been two weeks since the court’s order, and

26   the litigation coordinator and Monica Anderson have not contacted plaintiff. Plaintiff filed a 22

27   form to the litigation coordinator, and wrote a letter to Monica Anderson and the litigation

28   coordinator. Plaintiff then filed an emergency administrative appeal with a copy of the court’s
 1   order, but the appeals coordinator denied the appeal and removed the court order. (ECF No. 12.)

 2             For the reasons set forth below, the undersigned finds that plaintiff’s filing is too vague

 3   and incomplete to support a claim for injunctive relief, and therefore dismisses the motion

 4   without prejudice to renewal upon a proper showing.

 5             A. Legal Standards

 6             The party requesting preliminary injunctive relief must show that “he is likely to succeed

 7   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

 8   the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

 9   Natural Resources Defense Council, 555 U.S. 7, 20 (2008); Stormans, Inc. v. Selecky, 586 F.3d

10   1109, 1127 (9th Cir. 2009) (quoting Winter). The Ninth Circuit has held that, even if the moving

11   party cannot show a likelihood of success on the merits, injunctive relief may issue if “serious

12   questions going to the merits and a balance of hardships that tips sharply towards the plaintiff can

13   support issuance of a preliminary injunction, so long as the plaintiff also shows that there is a

14   likelihood of irreparable injury and that the injunction is in the public interest.” Alliance for the

15   Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (internal quotation omitted).

16   Under either formulation of the principles, preliminary injunctive relief should be denied if the

17   probability of success on the merits is low. See Johnson v. California State Bd. of Accountancy,

18   72 F.3d 1427, 1430 (9th Cir. 1995) (“‘[E]ven if the balance of hardships tips decidedly in favor of

19   the moving party, it must be shown as an irreducible minimum that there is a fair chance of

20   success on the merits.’” (quoting Martin v. Int’l Olympic Comm., 740 F.2d 670, 675 (9th Cir.
21   1984)).

22             “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter,

23   555 U.S. at 24 (citation omitted).

24             In addition, “a court has no power to adjudicate a personal claim or obligation unless it

25   has jurisdiction over the person of the defendant.” Zenith Radio Corp. v. Hazeltine Research,

26   Inc., 395 U.S. 100, 110 (1969); SEC v. Ross, 504 F.3d 1130, 1138-39 (9th Cir. 2007). Similarly,
27   the pendency of this action does not give the Court jurisdiction over prison officials in general or

28   over plaintiff’s litigation issues. Summers v. Earth Island Institute, 555 U.S. 488, 492-93 (2009);
                                                          2
 1   Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This Court’s jurisdiction is limited

 2   to the parties in this action and to the cognizable legal claims upon which this action is

 3   proceeding. Summers, 555 U.S. at 492-93; Mayfield, 599 F.3d at 969.

 4          B. Discussion

 5          In the instant letter, plaintiff failed to address the elements required under Winter.

 6   Plaintiff’s original complaint was dismissed on October 25, 2019, because he raised multiple

 7   unrelated claims against multiple defendants. Thus, there is no operative pleading on file to

 8   support a claim for injunctive relief at this time, and the court is unable to determine whether

 9   plaintiff would be likely to succeed on the merits of any claim. Indeed, it is unclear which claim

10   or claims plaintiff intends to pursue in this action; therefore, the undersigned is unable to discern

11   whether such claim is of an urgent nature. Plaintiff’s request is insufficient, procedurally, to

12   support a request for injunctive relief. In addition, the record is insufficient to demonstrate an

13   order is required under other legal authorities.

14          Moreover, plaintiff’s request is premature. Although he claims he heard nothing from the

15   litigation coordinator in two weeks, in fact, he waited only ten days before signing the instant

16   request, and there was a holiday in the ten-day period.

17          Finally, the undersigned has reviewed plaintiff’s original filing and notes that plaintiff

18   appended a copy of a document styled, “Second Amended Complaint” addressed to the Amador

19   County Superior Court in which he raised many of the same claims he raised in the original

20   complaint filed in this action. That document was signed on October 8, 2019, and suggests
21   plaintiff may not need his property in order to draft an amended complaint in this action. Plaintiff

22   is reminded that a complaint requires only the facts surrounding the particular claim; he is not

23   required to cite legal authorities. That plaintiff was able to articulate his various claims in the

24   original complaint also suggests he may not need his property to prepare and file an amended

25   complaint that makes clear which claim or claims he intends to pursue against which defendant or

26   defendants in this action. Importantly, plaintiff is cautioned that he may not pursue the same
27   legal claims in different court cases or different courts at the same time.

28   ////
                                                         3
 1             In an effort to assist plaintiff in filing an amended complaint, the Clerk is directed to send

 2   plaintiff a copy of his initial pleading (ECF No. 1), as well as the form for filing a civil rights

 3   complaint by a prisoner. Plaintiff’s instant request is denied without prejudice to renewal upon a

 4   proper showing once an operative pleading is on file and has been screened.

 5             In the meantime, plaintiff is granted sixty days in which to file an amended complaint.1

 6             Good cause appearing, IT IS HEREBY ORDERED that:

 7             1. Plaintiff’s motion (ECF No. 12) is denied without prejudice;

 8             2. Plaintiff is granted sixty days from the date of this order in which to file an amended

 9   complaint; and

10             3. The Clerk of the Court is directed to send plaintiff a copy of his complaint (ECF No. 1)

11   as well as the form for filing a civil rights complaint by a prisoner.

12   Dated: December 17, 2019

13

14

15
     lake2083.den
16

17

18

19

20
21

22

23   1
        Plaintiff is reminded that he may properly assert multiple claims against a single defendant. Fed.
     Rule Civ. P. 18. Also, a plaintiff may join multiple defendants in one action where “any right to relief
24   is asserted against them jointly, severally, or in the alternative with respect to or arising out of the
25   same transaction, occurrence, or series of transactions and occurrences” and “any question of law or
     fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Unrelated claims
26   against different defendants must be pursued in separate lawsuits. See George, 507 F.3d at 607. This
     rule is intended “not only to prevent the sort of morass [a multiple claim, multiple defendant] suit
27   produce[s], but also to ensure that prisoners pay the required filing fees -- for the Prison Litigation
     Reform Act limits to 3 the number of frivolous suits or appeals that any prisoner may file without
28   prepayment of the required fees. 28 U.S.C. § 1915(g).” George, 507 F.3d at 607.
                                                            4
